Citation Nr: 0708875	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to VA benefits. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The claimant/appellant alleges she was attached to a guerilla 
unit with the Women's Auxiliary Service during World War II.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 letter from the Manila RO that 
denied the appellant's claim seeking benefits because she is 
not a veteran.  Because veteran status of the person seeking 
benefits is a threshold requirement for establishing 
entitlement to such benefits that is the matter before the 
Board.  The appellant's May 2002 notice of disagreement 
indicates that she desired a hearing.  A hearing was 
scheduled for February 2004, but a January 2004 personal 
hearing options form states she did not want a personal 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The appellant alleges that she served in the Women's 
Auxiliary Service during World War II.  The RO has sought 
verification of such service.  An October 2002 service 
department certification indicates no record could be found 
for the appellant.  The information used for this search was 
the name [redacted], service dates of August 27, 1946 to 
April 16, 1949, Army serial number [redacted], and a date of 
birth of June [redacted], 1922.  Other verification requests have 
used dates of service from January 2, 1942 to April 30, 1945, 
the names of [redacted] and [redacted], a date 
of birth of June [redacted], 1922, and a unit of assignment of Zabat 
Bicol Brigade "C".  In November 2003 and May 2004, the 
service department used these items of identifying 
information to certify that the appellant had "no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  These service department certifications are 
binding on VA; VA has no authority to change or amend the 
findings.  Duro v.  Derwinski, 2 Vet. App. 530 (1992).  

However, the Court has held that if new identifying 
information is submitted, VA must obtain a new service 
department certification based on this alternate information.  
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  The record 
contains several pieces of alternate identifying information 
that the RO has not used to seek service verification.  Two 
documents of record indicate different dates of birth for the 
appellant:  A March 1991 Philippine Veterans Affairs Office 
Application for Old Age Pension shows the appellant's date of 
birth as either January or June [redacted], 1919.  An Army of the 
United States Separation Qualification Record indicates the 
appellant was born on August [redacted], 1927.  Additionally, a 
February 2004 statement from the appellant reports that she 
served with the Women's Auxiliary Service from June 15, 1943 
to December 31, 1946.  A March 2004 statement says she had a 
serial number of [redacted].  A service verification request has 
not been made using any of this alternate identifying 
information.  Given the additional information provided by 
the appellant, a remand for a new service department 
certification is necessary.  See Sarmiento, 7 Vet. App. at 
85.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for another 
certification from the service department 
as to whether the appellant had any 
recognized active military service.  
Specifically, the RO should seek 
verification of service using the various 
information she has provided, including 
(but not limited to) the following 
additional identifying information: dates 
of birth of January [redacted], 1919, June [redacted], 
1919, and August [redacted], 1927; serial number [redacted]
[redacted]; and dates of service of June 15, 
1943 to December 31, 1946. 

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


